 

Exhibit 10.3

 

Class C Unit Award Agreement
under the Amended and Restated
Limited Liability Company Agreement of Medley LLC
Dated and effective as of December 14, 2012

 

This Award Agreement ("Agreement") dated as of June 25, 2013, is made effective
as of June 1, 2013 (the "Grant Date"), and is between Medley LLC, a Delaware
limited liability company (the "Company"), and John D. Fredericks (the
"Participant"). Any term capitalized but not defined in this Agreement will have
the meaning set forth in the Amended and Restated Limited Liability Company
Agreement of Medley LLC, dated and effective December 14, 2012, as may be
amended from time to time (the "LLC Agreement").

 

1.          Unit Grant. In accordance with the terms of the LLC Agreement and
subject to the terms and conditions of this Agreement, the Company hereby grants
to the Participant an aggregate of 123,110 of the Company's Class C Units (the
"Units"). The Units will vest and become nonforfeitable in accordance with the
provisions of Sections 4, 6, 7 and 8. With respect to the Units:

 

(a)          The aggregate Profits Interest Hurdle is $125,000,000.00.

 

(b)          The aggregate Class C Member Guaranteed Payment is $25,000.00 per
month, subject to downward adjustment in 2015 to the extent total cash payments
to Participant exceed $750,000. In addition, Participant will receive additional
Guaranteed Payments to the extent the total cash payments (including tax
distributions) by Medley to Participant in 2013 are less than $325,000 or the
total cash payments (including tax distributions) by Medley to Participant in
2014 are less than $600,000. The foregoing additional Guaranteed Payments, if
any amount is due, will be made by January 15, 2014 and January 15, 2015,
respectively.1

 

(c)          The Participant’s total Capital Account is $0.00.

 

(d)          The Earned Redemption Quarter number as of the Grant Date shall be
zero (0), which number shall increase as provided in the LLC Agreement.

 

2.Services, Title and Duties. Participant shall have the titles of “Partner”,
“General Counsel”, and “Chief Compliance Officer”. Participant shall report to
the Company’s Board of Managers and, while a Class C Member, the Services to be
performed shall include such duties and assignments as may be reasonably
assigned to Participant consistent with his position as determined by the Board
of Managers. Participant’s duties shall include:

 

(i)          legal advice concerning general corporate and governance matters;

 

(ii)         legal advice and supervision concerning securities and legal
compliance matters;

 

(iii)        monitoring use of outside counsel;

 

(iv)        legal input on investment policies, procedures; and

 

(v)         legal input on portfolio investments.

 



 



1 Participant may be eligible for additional performance based bonuses in the
sole and absolute discretion of the Board of Managers.

 

 

 

 

Participant will devote substantially all of his business time, energy,
attention and skill to the performance of Participant’s duties and to the
promotion and advancement of the Company’s business and interests. Participant
shall not, directly or indirectly, engage in any other business or professional
activity (whether or not such activity is pursued for gain, profit or other
pecuniary advantage and whether or not during normal business hours) or have any
interest in any such other business or professional activity. Notwithstanding
the foregoing, Participant may invest in any business, provided that (i) the
investment is passive, (i.e., Participant is not required to, and in fact does
not, provide any services on behalf of such business) and (ii) the business
invested in is not competitive with any aspect of the Company or any of its
affiliates as determined by the Company’s Managers in their sole discretion,
except that the limitation imposed by this clause (ii) shall not apply to
investment in the securities of a publicly traded company as long as Participant
does not own at any time more than five percent (5%) of any class of the
securities of such company.

 

3.          Additional Terms.

 

(a)          Participant will be eligible for participation in the 401(k),
health plan, and any other benefit plans provided by the Company to the extent a
non-employee is eligible to participate without adverse consequence.

 

(b)          The Company will reimburse Participant for reasonable expenses
incurred by Participant in performance of Participant’s duties under this Award
Agreement in accordance with the Company’s policies with respect to
reimbursement of such expenses and the documentation required therefor.

 

(c)          Participant will hold a non-voting observer seat on the Board of
Managers of the Company, already defined as Company, and Medley GP Holdings LLC.
Participant shall receive notice of and shall attend all meetings of the
foregoing Boards of Managers, provided, however, that Company reserves the right
to exclude Participant from access to any material or meeting or portion thereof
if Company believes that such exclusion is reasonably necessary to preserve
attorney-client, work product or similar privilege, to protect highly
confidential proprietary information or where Participant’s presence would
result in a conflict of interest.

 

(d)          The Company shall indemnify Participant and hold Participant
harmless from and against any claim, loss or cause of action arising from or out
of Participant’s performance or status as an officer of, board observer of or
service provider of the Company or any of its parents, subsidiaries or
affiliates or in any other capacity, including any fiduciary capacity, in which
Participant serves at the request of the Company or any of its parents,
subsidiaries or affiliates, to the extent arising as a result of any action or
omission performed or omitted by Participant in good faith on behalf of the
Company or any of its parents, subsidiaries or affiliates and in a manner
reasonably believed to be within the scope of the authority conferred on
Participant by Company or any of its parents, subsidiaries or affiliates
pursuant to this Agreement or otherwise, except that Participant shall not be
entitled to be indemnified in respect of any loss, damage or claim incurred by
Participant by reason of Participant's gross negligence or willful misconduct
with respect to such acts or omissions. The Company undertakes to advance all
defense expenses associated with defending against any indemnified claim.

 

4.          Conditions to Award. The Award contemplated herein is conditioned
upon the Participant executing (i) this Agreement, (ii) the LLC Agreement, (iii)
an election under Section 83(b) of the Code (attached hereto as Exhibit A.)

 

5.          Reserved.

 

6.          Vesting of the Units. Except as otherwise provided in this
Agreement, the Units shall vest, and thereby be deemed Unrestricted Class C
Units for purposes of the LLC Agreement as follows:

 

None. As of the Effective Date, Participant shall be deemed fully vested in all
of the Units.

 

At all times prior to vesting or upon the Participant’s termination of Service
for Cause, Units shall be deemed Restricted Class C Units for purposes of the
LLC Agreement.

 

 

 

 

7.          Termination of Service. Any reference herein to a termination of
Service or the Participant ceasing his Service shall be defined as an event that
constitutes a “separation from service” for purposes of Section 409A of the
Code. “Service” shall mean services rendered to the Company by the Participant
as a service provider, as an employee, independent contractor or Member.

 

8.          Redemption Payments. Upon a termination of Service, all Units shall
be subject to the redemption provisions as provided in the LLC Agreement.

 

9.          Restrictive Covenants.

 

(a)          The Participant agrees to the following Restrictive Covenants:

 

(i)          Confidentiality.

 

(A)         The Participant acknowledges that his Service creates a relationship
of confidence and trust between Participant and the Company with respect to
certain information pertaining to the business of the Company, its affiliates
and their respective portfolio companies and investments (collectively, the
“Company and Affiliates”) which may be made known to the Participant by the
Company and Affiliates or learned by the Participant during the period of his
Service with the Company.

 

(B)         The Company and Affiliates possess and will continue to possess
information that has been created, discovered or developed by, or otherwise
becomes known to them (including, without limitation, information created,
discovered or developed by, or made known to, Participant during the period of
his Service which pertains to the Company and Affiliate’s actual or contemplated
business, products, intellectual property or processes) or in which property
rights have been or may be assigned or otherwise conveyed to the Company and
Affiliates, which information has commercial value in the business in which the
Company and Affiliates is engaged and is treated by the Company and Affiliates
as confidential.

 

 

 

 

(C)         Any and all inventions, products, discoveries, improvements,
processes, marketing and services methods or techniques, formulae, designs,
styles, specifications, data bases, computer programs (whether in source code or
object code), know-how, strategies and data, whether or not patentable or
eligible to be registered under copyright or similar statutes, made, developed
or created by Participant (whether at the request or suggestion of the Company
and Affiliates or otherwise, whether alone or in conjunction with others, and
whether during regular hours of work or otherwise) during the period of
Participant’s Service with the Company which pertains to the Company and
Affiliates' actual or contemplated business, products, intellectual property or
processes (collectively hereinafter referred to as "Developments"), shall be the
sole property of the Company and will be promptly and fully disclosed by
Participant to the Company without any additional compensation therefore,
including, without limitation, all papers, drawings, models, data, documents and
other material pertaining to or in any way relating to any Developments made,
developed or created by Participant as aforesaid. The Company shall own all
right, title and interest in and to the Developments and such Developments shall
be considered "works made for hire" for the Company under U.S. Copyright Law. If
any of the Developments are held for any reason not to be "works made for hire"
for the Company or if ownership of all right, title and interest in and to the
Developments has not vested exclusively and immediately in the Company upon
creation, Participant irrevocably assigns, without further consideration, any
and all right, title and interest in and to the Developments to the Company,
including any and all moral rights, and "shop rights" in the Developments
recognized by applicable law. Participant irrevocably agrees to execute any
document requested by the Company to give effect to this Section 9(a)(i)(c) such
as assignment of invention or other general assignments of intellectual property
rights, without additional compensation therefore.

 

(D)         Participant will keep confidential and will hold for the Company's
sole benefit any Development which is to be the exclusive property of the
Company under this Section 8(a)(i)(D) irrespective of whether any patent,
copyright, trademark or other right or protection is issued or has been sought
in connection therewith.

 

(E)         Participant also agrees that Participant will not, without the prior
approval of the Board of Managers, use for Participant’s benefit or disclose at
any time during Participant’s Service with the Company, or thereafter, except to
the extent required by the performance by Participant of Participant’s duties,
any information obtained or developed by Participant while in the Service of the
Company with respect to any Developments or with respect to any customers,
clients, suppliers, specialized training, products, services, prices, employees,
financial affairs, mergers, acquisitions, joint ventures, or methods of design,
distribution, marketing, service, procurement or manufacture of the Company and
Affiliates or any confidential matter, except information which at the time is
generally known to the public other than as a result of disclosure by
Participant not permitted hereunder. Notwithstanding the foregoing, the
following will not constitute confidential information for purposes of this
Agreement: (i) information which is or becomes publicly available other than as
a result of disclosure by the Participant; (ii) information designated in
writing by the Company and Affiliates as no longer confidential; or (iii)
information known by Participant as of the date of this Agreement and identified
as such in writing to the Company. Participant will comply with all intellectual
property disclosure policies established by the Company from time to time with
respect to the Company and Affiliates' confidential information, including
without limitation with respect to Developments.

 

 

 

 

(ii)         Non-Competition.        During the term of this Agreement, and for
an additional period equal to the greater of (A) six (6) months after the
termination of Participant’s Service with the Company for any reason or (B) the
term of any payments to the Participant related to Earned Redemption Quarters
following the termination of Participant’s Service with the Company for any
reason, unless mutually agreed otherwise by the Participant and the Company,
Participant shall not, directly or indirectly, provide services in the capacity
of a principal, agent, manager, owner, lender, investor, partner, officer,
employee, consultant, or otherwise, to any entity that directly or indirectly
competes with Company and Affiliates.

 

(iii)        Non-Solicitation.         Participant shall not, during his Service
with the Company and for an additional period equal to the greater of (A) twelve
(12) months after the termination of Participant’s Service with the Company for
any reason or (B) the term of any payments to the Participant related to Earned
Redemption Quarters following the termination of Participant’s Service with the
Company for any reason, for any reason, either directly or indirectly: (a)
directly or indirectly call on or solicit for similar services, or, encourage or
take away any of the Company and Affiliates’ clients or potential clients about
whom Participant became aware or with whom Participant had contact as a result
of Participant’s Service with the Company, either for the benefit of Participant
or for any other person or entity; or (b) directly or indirectly solicit,
induce, recruit, or encourage any of the Company and Affiliates’ employees or
contractors to leave the employ of the Company and Affiliates or cease providing
services to the Company and Affiliates on behalf of the Participant or on behalf
of any other person or entity; or (c) hire for himself or any other person or
entity any employee or contractor who was employed or engaged by the Company and
Affiliates within six months prior to the termination of Participant’s Service.

 

(b)          The Participant acknowledges that his access to confidential
information will enable him to benefit from the Company and Affiliates’ goodwill
and know-how. The Participant further acknowledges that it would be inherent in
the performance of his duties as an owner, investor, director, officer, partner,
employee, agent or consultant of any person or entity that competes with the
Company and Affiliates or that intends to compete with or may compete with the
Company and Affiliates to disclose confidential information, as well as to
misappropriate the Company and Affiliates’ goodwill and know-how, to or for the
benefit of such other person or entity. The Participant acknowledges that, in
exchange for his agreement to the restrictions set forth in this Section 9(b),
he has and will receive substantial, valuable consideration, including the
consideration set forth in Section 1.

 

(c)          In the event of a material breach of any of the Restrictive
Covenants, in addition to any other penalties or restrictions that may apply
under any employment agreement, state law, or otherwise, Participant’s breach
shall constitute Cause for termination of Participant’s Services in accordance
with the LLC Agreement.

 

 

 

 

(d)          If the final judgment of a court of competent jurisdiction declares
that any term or provision of this Section is invalid or unenforceable, the
parties agree that (i) the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or
geographic area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, (ii) the parties
shall request that the court exercise that power, and (iii) this Agreement shall
be enforceable as so modified after the expiration of the time within which the
judgment or decision may be appealed. The Participant acknowledges and agrees
that a remedy at law for any breach or threatened breach of the provisions of
this Section 9(d) would be inadequate and, therefore, agrees that the Company
shall be entitled to injunctive relief in addition to any other available rights
and remedies in cases of any such breach or threatened breach, including those
remedies provided in Section (c) above.

 

10.         Distributions. The Participant will be entitled to distributions
with respect to the Units as provided by the LLC Agreement.

 

11.         Transferability of Units. As provided in the LLC Agreement, the
Participant may not sell, transfer, pledge, assign or otherwise alienate or
hypothecate the Unit.

 

12.         Securities Law Requirements. No person who acquires Units under this
Agreement may sell the Units, unless they make the offer and sale pursuant to an
effective registration statement under the Securities Exchange Act, which is
current and includes the Units to be sold, or an exemption from the registration
requirements of that Act.

 

13.         No Limitation on Rights of the Company. The grant of the Units does
not and will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.

 

14.         LLC Agreement and Agreement Not a Contract of Employment or Service.
Neither the LLC Agreement nor this Agreement is a contract of employment or
Service, and no terms of the Participant's Service will be affected in any way
by the LLC Agreement, this Agreement or related instruments, except to the
extent specifically expressed therein. Neither the LLC Agreement nor this
Agreement will be construed as conferring any legal rights on the Participant to
continue to remain in Service with the Company, nor will it interfere with the
Company's or any Affiliate’s right to discharge the Participant or to deal with
him or her regardless of the existence of the LLC Agreement, this Agreement or
the Unit.

 

 

 

 

15.         Participant to Have No Rights as a Member. Before the date as of
which he or she is recorded on the books of the Company as the holder of any
Units, the Participant will have no rights as a member with respect to those
Units.

 

16.         Notice. Any notice or other communication required or permitted
under this Agreement shall be in writing, signed by the party giving such notice
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt) by delivery in person, by courier service, by telecopy or by
registered or certified mail (return receipt requested, with postage prepaid),
to the respective parties at the addresses noted in the LLC Agreement.

 

17.         Successors. All obligations of the Company under this Agreement will
be binding on any successor to the Company, whether the existence of the
successor results from a direct or indirect purchase of all or substantially all
of the business of the Company, or a merger, consolidation, or otherwise.

 

18.         Governing Law. To the extent not preempted by federal law, this
Agreement will be construed and enforced in accordance with, and governed by,
the laws of the State of Delaware, without giving effect to its conflicts of law
principles that would require the application of the law of any other
jurisdiction. Any action or proceeding arising out of or in connection with the
LLC Agreement or this Agreement shall be brought only in the courts in the State
of Delaware, including the Federal Courts located therein, should Federal
jurisdiction requirements exist, and the Participant shall consent to submit to
the exclusive jurisdiction of the such court for purposes of any action or
proceeding arising out of or in connection with the LLC Agreement or this
Agreement and hereby waives any right to a jury trial with respect to such
action or proceeding.

 

19.         LLC Agreement Controls. The rights granted under this Agreement are
in all respects subject to the provisions set forth in the LLC Agreement to the
same extent and with the same effect as if set forth fully in this Agreement. If
the terms of this Agreement conflict with the terms of the LLC Agreement
document, the LLC Agreement document will control.

 

20.         Amendment of the Agreement. The Company and the Participant may
amend this Agreement only as provided in the LLC Agreement.

 

21.         Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

 

22.         Section 409A. Each payment made with respect to the Units pursuant
to the LLC Agreement shall be deemed a "separate payment" for purposes of
Section 409A of the Code. Payments under this Agreement are intended to qualify
for exemption from or, in the alternative, comply with, Section 409A of the
Code. This Agreement and shall be construed and interpreted in accordance with
such intent. If any provision of this Agreement needs to be revised to satisfy
the requirements of Section 409A of the Code, then such provision shall be
modified or restricted to the extent and in the manner necessary to be in
compliance with such requirements of Section 409A of the Code and any such
modification shall attempt to maintain the same economic results as were
intended under this Agreement. The Company does not guarantee that payments
under this Agreement will satisfy all applicable requirements for exemption from
Section 409A of the Code. Payments made to a Participant under this Agreement in
error shall be returned to the Company and do not create a legally binding right
to such payments.

 

 

 

 

23.         Agreement Administration. This Agreement will be administered by the
Board of Managers. Except as limited by law, the Board of Managers will have
full power to construe and interpret this Agreement and the LLC Agreement, to
establish, amend or waive rules and regulations for this Agreement's
administration, and to make all other determinations that may be necessary or
advisable to administer this Agreement. As permitted by law, the Board of
Managers may delegate some or all of its authority under this Agreement. All
determinations and decisions made by the Board of Managers (or its delegate)
pursuant to the provisions of this Agreement will be final, conclusive and
binding on all Persons, including, without limitation, the Company, its Members,
all Affiliates, Participants and their estates and beneficiaries.

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first written above.

 

Medley LLC         /s/ John D. Fredericks     (Participant's Signature) By: /s/
Brook Taube   Participant's Name and Address for notices: Name: /s/ Brook Taube
    Its: Managing Member   John D. Fredericks       216 2nd Street      
Sausalito, CA 94965

 

 

 

